The State appealed.
The defendant was indicted in the Superior Court of Nash County for unlawfully and cruelly beating a horse. The indictment was returned by the grand jury after the recorder's court of Nash County was established, under the act of 1909 (ch. 633), and the case is therefore precisely like the one of S. v. Collins, ante, 648. The court, upon motion of the defendant, quashed the bill, and the State appealed. In thus disposing of the case, there was no error, as the Superior Court had no jurisdiction of the offense alleged in the indictment, which is below the grade of a felony.
Affirmed.